MEMORANDUM **
William Schenck, a Washington state prisoner, appeals pro se the district court’s *593summary judgment in favor of corrections officials in this 42 U.S.C. § 1983 action alleging that, while Schenck was a pretrial detainee in the Cowlitz County jail, he was denied access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291.1 We review summary judgment de novo, Bahrampour v. Lampert, 356 F.3d 969, 973 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because Schenck failed to present evidence that his alleged lack of access to a law library and legal materials caused him to suffer actual injury to his constitutional right of access to the courts. See Lewis v. Casey, 518 U.S. 343, 351-53, 355, 116 S.Ct. 2174, 135 L.Ed.2d 606 (1996).
Schenck’s remaining contentions lack merit.
Schenck’s motion to file a late reply brief is granted.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *593courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Appellees’ motion to dismiss for lack of jurisdiction is denied. We conclude that Schenck’s request for a certificate of appealability, which he delivered to prison authorities for mailing on March 11, 2003, constitutes a timely notice of appeal. See Houston v. Lack, 487 U.S. 266, 270, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988) (prisoner’s notice of appeal deemed filed on date it is given to prison officials for mailing); Allah v. Superior Court, 871 F.2d 887, 889 (9th Cir. 1989) ("In determining whether a document will be construed as a notice of appeal, this court uses a more lenient standard when the appellant is not represented by counsel.”)